

116 S265 IS: Threat Assessment, Prevention, and Safety Act of 2019
U.S. Senate
2019-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 265IN THE SENATE OF THE UNITED STATESJanuary 29, 2019Mr. Rubio (for himself, Ms. Sinema, and Mr. Tillis) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo develop a national strategy to prevent targeted violence through behavioral threat assessment
			 and management, and for other purposes.
	
 1.Short titleThis Act may be cited as the Threat Assessment, Prevention, and Safety Act of 2019. 2.Sense of CongressIt is the sense of Congress that—
 (1)incidents of targeted violence are impacting our Nation frequently and indiscriminately; (2)a collaborative, multi-disciplinary, and multi-jurisdictional behavioral threat assessment and management process on a Federal, State, local, and Tribal level complements the development of better methods for strategically preventing targeted violence in communities, including schools;
 (3)the United States has the capability to rapidly develop behavioral threat assessment and management guidelines and best practices;
 (4)the United States should encourage the sharing of such guidelines and best practices for streamlined and cohesive use across the United States;
 (5)establishing such guidelines and best practices is an important step toward preventing targeted violence;
 (6)such guidelines and best practices should account for different needs of communities across the United States; and
 (7)it is in the national security interest of the United States to develop such guidelines and best practices.
 3.DefinitionsIn this Act: (1)Appropriate committees of CongressThe term appropriate committees of Congress means the Committee on Appropriations, the Committee on Homeland Security and the Committee on the Judiciary of the House of Representatives and the Committee on Appropriations, the Committee on Homeland Security and Governmental Affairs, and the Committee on the Judiciary of the Senate.
 (2)Behavioral threat assessment and managementThe term behavioral threat assessment and management means the systematic and evidence-based process of— (A)identifying individuals who are exhibiting patterns of concerning behavior that indicate an interest, motive, intention, or capability of carrying out an act of violence;
 (B)investigating and gathering information from multiple sources to assess whether an individual described in subparagraph (A) poses a threat, based on articulable facts; and
 (C)the subsequent management of such a threat, if necessary. (3)Definitions related to certain educational termsThe terms early childhood education program, elementary school, local educational agency, secondary school, and State educational agency have the meanings given those terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (4)Educational entitiesThe term educational entities means— (A)a State educational agency;
 (B)a local educational agency; (C)an institution of higher education;
 (D)an elementary school or secondary school; (E)an early childhood education program; or
 (F)a postsecondary vocational institution. (5)Fusion centerThe term fusion center has the meaning given the term in section 210A(j)(1) of the Homeland Security Act of 2002 (6 U.S.C. 124h(j)(1)).
 (6)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).
 (7)Mental health service professionalThe term mental health service professional has the meaning given the term in section 799B of the Public Health Service Act (42 U.S.C. 295p). (8)Nongovernmental organizationThe term nongovernmental organization means an organization that is not a Federal, State, or local governmental agency.
 (9)Postsecondary vocational institutionThe term postsecondary vocational institution has the meaning given such term in section 102(c) of the Higher Education Act of 1965 (20 U.S.C. 1002(c)).
 (10)SecretaryThe term Secretary means the Secretary of Homeland Security. (11)StateThe term State means any State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands.
 (12)Targeted violenceThe term targeted violence means any incident of predatory violence with respect to which an identifiable individual or group focuses an attack on a particular target.
			4.Establishment of a Joint Behavioral Threat Assessment and Management Task Force
 (a)In generalNot later than 30 days after the date of enactment of this Act, the Secretary shall establish within the Department of Homeland Security a Joint Behavioral Threat Assessment and Management Task Force (referred to in this Act as the Task Force).
			(b)Development of national strategy
 (1)In generalIt shall be the duty of the Task Force to provide recommendations to the appropriate committees of Congress and the Secretary on the development and implementation of a national strategy for preventing targeted violence through behavioral threat assessment and management (referred to in this Act as the national strategy).
 (2)RequirementIn developing the national strategy required under paragraph (1), the Task Force shall take into account the different needs of communities across the United States.
 (3)Rule of constructionThe national strategy developed under this subsection shall not be construed to be a national standard.
				(c)Membership
				(1)Composition
 (A)In generalThe Task Force shall be composed of not more than 24 members as follows: (i)The Secretary or a designee with a position classified at GS–15 or above.
 (ii)Not more than 2 representatives of a nongovernmental organization that is determined by the Secretary to have expertise in behavioral threat assessment and management.
 (iii)Not more than 2 mental health service professionals with clinical experience who are determined by the Secretary to have expertise in behavioral threat assessment and management.
 (iv)One State or local prosecutor who is determined by the Secretary to have expertise in behavioral threat assessment and management.
 (v)Not more than 2 representatives from an educational entity who are determined by the Secretary to have expertise in behavioral threat assessment and management.
 (vi)Not more than 2 representatives from local behavioral threat assessment and management units who are determined by the Secretary to have expertise in behavioral threat assessment and management.
 (vii)Not more than 2 representatives from State behavioral threat assessment and management units who are determined by the Secretary to have expertise in behavioral threat assessment and management.
 (viii)One expert in behavioral threat assessment and management appointed by the head of each of the following entities:
 (I)The National Threat Assessment Center of the United States Secret Service. (II)The Protective Intelligence and Assessment Division of the United States Secret Service.
 (III)The Behavioral Analysis Unit–1 of the Critical Incident Response Group of the Federal Bureau of Investigation.
 (IV)The Joint Terrorism Task Force of the Federal Bureau of Investigation. (V)The Office of Protective Intelligence of the United States Marshals Service of the Department of Justice.
 (VI)The Office on Violence Against Women of the Department of Justice. (VII)The Naval Criminal Investigative Service of the Department of the Navy.
 (VIII)The Threat Assessment Section of the United States Capitol Police. (IX)The Department of Education.
 (X)The Department of Health and Human Services. (XI)The Department of Veterans Affairs.
 (XII)The Office of Protective Intelligence Investigations of the Diplomatic Security Service of the Department of State.
 (B)RepresentationIf a member of the Task Force has expertise in more than 1 of the subject matter areas described in subparagraph (A), the member shall be considered a representative of only 1 subject matter area.
 (2)ChairpersonThe Secretary shall appoint a chairperson of the Task Force. (3)ConsultationThe Task Force may, as the chairperson determines necessary, consult with experts in behavioral threat assessment and management from Federal, State, local, and Tribal government agencies and private entities.
				(4)Term of membership
 (A)Term of membersMembers of the Task Force shall serve until the head of the respective entity of the member appoints a new representative to the Task Force.
 (B)Term of chairpersonThe chairperson shall serve until the Secretary appoints a new chairperson. (5)Member compensationMembers of the Task Force may not receive additional pay, allowances, or benefits by reason of their service on the Task Force.
				(d)Operating rules and procedures
 (1)Rules and proceduresAny member of the Task Force may propose to develop or change existing operating rules and procedures of the Task Force consistent with the functions of the Task Force. Any change to such operating rules and procedures shall be adopted upon a majority vote of the Task Force.
 (2)Findings and solutionsThe Task Force shall adopt recommendations for the implementation of the national strategy only upon a majority vote of the Task Force.
 (3)VotingEach member of the Task Force shall have one vote. (4)QuorumTwo-thirds of the members of the Task Force shall be present to constitute a quorum, but a lesser number may hold meetings.
				(e)Staff director and staff
 (1)Staff directorThe chairperson may appoint a staff director, who shall be paid at a rate not to exceed the rate of basic pay for level IV of the Executive Schedule under section 5315 of title 5, United States Code.
 (2)StaffThe staff director may appoint not more than 3 additional staff personnel. (3)Applicability of certain civil service lawsThe staff of the Task Force shall be appointed subject to the provisions of title 5, United States Code, governing appointments in the competitive service, and shall be paid in accordance with the provisions of chapter 51 and subchapter III of chapter 53 of that title relating to classification and General Schedule pay rates.
 (4)Experts and consultantsThe Task Force and the staff director, acting with the approval of the Task Force, may procure temporary and intermittent services pursuant to section 3109(b) of title 5, United States Code.
 (5)Staff of Federal agenciesUpon the request of the Secretary, the head of any Federal department or agency may detail, on a reimbursable basis, any of the personnel of such Federal department or agency to the Task Force to assist it in carrying out the duties of the Task Force under this section.
 (f)Powers of the task forceAny member of the Task Force may, if authorized by the Task Force, take any action which the Task Force is authorized to take by this section.
 (g)Obtaining official dataSubject to applicable privacy laws and regulations, the Task Force may secure directly from any Federal department or agency information necessary to enable it to carry out the duties of the Task Force under this section. Upon request of the chairperson of the Task Force, the head of such Federal department or agency shall furnish such information to the Task Force.
 (h)Administrative support servicesUpon the request of the Task Force, the Administrator of General Services shall provide to the Task Force, on a reimbursable basis, the administrative support services necessary for the Task Force to carry out the duties of the Task Force under this section.
 (i)Contract authorityTo the extent and in the amounts made available in advance in appropriations Acts, the Task Force may contract with and compensate State, local, and Tribal government agencies and private entities or persons for services necessary to carry out the duties of the Task Force under this section.
 (j)ReportNot later than 120 days after the date of enactment of this Act, the Task Force shall submit to the appropriate committees of Congress and the Secretary a report on recommendations related to the national strategy, including recommendations for the development and implementation of the national strategy.
 (k)Dissolution of task forceThe Task Force shall terminate 180 days after the date of enactment of this Act. (l)Authorization of appropriationsThere are authorized to be appropriated to carry out this section not more than $1,000,000 for fiscal year 2020.
 5.Contents of national strategy recommendationsThe national strategy recommendations required to be provided by the Task Force under section 4(j) shall include each of the following:
 (1)Existing infrastructure plansRecommendations relating to the most effective use of existing Federal, State, local, and Tribal infrastructure, workforce, and experience, including—
 (A)the use of personnel, communication channels, and information sharing capabilities of fusion centers; and
 (B)a model behavioral threat assessment and management process. (2)Unit support programRecommendations relating to a Behavioral Threat Assessment and Management Unit Support Program, which shall—
 (A)assist Federal, State, local, Tribal government agencies and private entities in the implementation of community-based, multi-disciplinary, and multi-jurisdictional behavioral threat assessment and management units;
 (B)consult on real-world complex behavioral threat assessment and management cases or programs; (C)promote coordination and information sharing among Federal, State, local, and Tribal government agencies and private entities with protective or public safety responsibilities; and
 (D)support collaboration between Federal, State, local, and Tribal government agency behavioral threat assessment and management units.
 (3)Training programRecommendations relating to a Behavioral Threat Assessment and Management Training Program, which may train officers and employees of Federal, State, local, and Tribal government agencies and private entities in community-based, multi-disciplinary, and multi-jurisdictional behavioral threat assessment and management, including—
 (A)integrated operations; (B)information sharing among Federal, State, local, and Tribal government agencies and private entities with protective or public safety responsibilities; and
 (C)disseminating published evidence-based research materials on targeted violence prevention through behavioral threat assessment and management.
 (4)School violence prevention programRecommendations relating to a Behavioral Threat Assessment and Management School Violence Prevention Program for educational entities, which shall—
 (A)train and support a multi-disciplinary and multi-jurisdictional behavioral threat assessment and management process, including the coordination of information sharing;
 (B)consult on real-world complex behavioral threat assessment and management cases or programs; (C)support collaboration between educational entity behavioral threat assessment and management units; and
 (D)disseminate to educational entities published research materials on behavioral threat assessment and management and the prevention of targeted violence within educational entities.
 (5)Mental health service professional assessmentRecommendations relating to the involvement of mental health service professionals to collaborate, advise, and consult in a behavioral threat assessment process, as permitted under applicable Federal and State law.
			6.Development of national strategy
			(a)National strategy development
 (1)In generalThe Secretary shall develop a national strategy relating to behavioral threat assessment and management and consider the recommendations made by the Task Force pursuant to section 5 in the development of such strategy.
 (2)RequirementIn developing the national strategy required under paragraph (1), the Secretary shall account for diverse needs and existing resources of different communities.
 (b)Effective dateThe national strategy required under subsection (a) shall take effect 180 days after the date of enactment of this Act, unless Congress enacts a joint resolution of disapproval of the national strategy during such 180-day period.
			7.Implementation of the national strategy
 (a)In generalBeginning on the date that the national strategy takes effect under section 6(b), the Secretary shall implement the national strategy and provide information and training services related to the national strategy at the request of any Federal, State, local, or Tribal government agency or private entity with protective or public safety responsibilities.
 (b)ConsultationIn implementing the national strategy, the Secretary may consult with Federal, State, local, and Tribal government agencies and private entities.
			(c)Appointment of high-Level official
 (1)In generalThe Secretary shall designate a senior official within the Department of Homeland Security to be responsible for coordinating the implementation of the national strategy.
 (2)DutiesThe duties of the official designated pursuant to paragraph (1) shall include the following: (A)Acting as a liaison between each Federal agency, as well as any State, local, or Tribal government agency or private entity with protective or public safety responsibilities regarding the implementation and coordination of the strategy.
 (B)Being knowledgeable about budget priorities and familiar with all efforts within the Department of Homeland Security and the Federal Government related to the strategy.
 (d)Contracting servicesThe Secretary shall enter into contracts with public agencies or private entities with expertise in behavioral threat assessment and management to assist with the implementation of the national strategy.
 (e)WebsiteThe Secretary shall develop and publish an interactive public website to publicize information and data on evidence-based best practices in behavioral threat assessment and management, except that such website may not include law enforcement sensitive or classified data or processes and sources.
 (f)Report to CongressNot later than 1 year after the date of enactment of this Act and each year thereafter, the Secretary shall submit to the appropriate committees of Congress a report on any action taken to implement the national strategy, which shall include the following:
 (1)Information relating to the number of detailees hired (on a full-time equivalent basis). (2)Information relating to the number of, and use of, contracts entered into with public agencies or private entities, as required under subsection (d).
 (3)Information relating to the number of entities participating in the Behavioral Threat Assessment and Management Training Program under section 5(3).
 (4)Information relating to the number of educational entities participating in the Behavioral Threat Assessment and Management School Violence Prevention Program under section 5(4).
 (5)Information relating to the number of Federal, State, local, and Tribal law enforcement entities participating in the Behavioral Threat Assessment and Management Unit Support Program under section 5(2).
 (6)Information relating to the number of States participating in the Behavioral Threat Assessment and Management Grant Program under section 8.
 (7)A formal evaluation conducted by the Homeland Security Studies and Analysis Institute of the Department of Homeland Security studying the implementation and effectiveness of the national strategy.
 (8)Information relating to the level of cooperation between Federal Government agencies in the implementation of the strategy.
 (9)An assessment of future trends, challenges, and opportunities, including new technologies, that will impact Federal, State, local, and Tribal government agency efforts to combat targeted violence through behavioral threat assessment and management.
 (10)A detailed accounting of the use of the waiver authority described in section 8(d). (g)Annual briefingNot later than 1 year after the date of enactment of this Act and each year thereafter, the Secretary shall brief the appropriate committees of Congress on the progress, changes, and other developments with respect to implementing the national strategy.
			8.Behavioral threat assessment and management grant program
 (a)In generalThe Secretary shall award grants to eligible entities to establish community-based behavioral threat assessment and management units that implement the national strategy.
 (b)ApplicationTo receive a grant under this subsection, an eligible entity shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require.
 (c)Matching fundsAn eligible entity that receives a grant under this subsection shall provide a cash contribution in an amount that is not less than 10 percent of the amount of the grant.
 (d)WaiverThe Secretary may waive or reduce the cash contribution required under subsection (c) for eligible entities that demonstrate a need for such a waiver or reduction.
 (e)Eligible entity definedIn this section, the term eligible entity means— (1)a State;
 (2)a Tribal organization; (3)an educational entity;
 (4)a unit of local government; or (5)a nongovernmental organization.
				9.Authorization of appropriations
 (a)In generalThere are authorized to be appropriated to carry out sections 7 and 8 $25,000,000 for each of fiscal years 2020 through 2024.
 (b)LimitationNo funds authorized to be appropriated under this section may be used to— (1)train any individual in the use of a firearm; or
 (2)encourage or discourage the otherwise legal ownership and use of firearms. (c)No effect on other lawsNothing in this Act may be construed to preclude or contradict any other provision of law authorizing the provision of firearms or training in the use of firearms.
			